NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

JAMES E. RICHARDSON,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2011-7156

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-2658, Judge A1an G.
Lance, Sr.

ON MOTION

0 R D E R
James E. Richardson moves to withdraw his appeal.
Up0n consideration thereof,
IT Is ORDERED THAT:

(1) The motion to withdraw the appeal is granted
The appeal is dismissed.i

RICHARDSON V. DVA 2

(2) Each side shall bear its own costs.

FoR THE CoURT

MAY  4 2012 /s/ Jan Horbaly
Date Jan Horbaly _
Clerk

cc: Kenneth M. Carpenter, Esq.

L. Misha Preheim, Esq.
321
Issued As A Mandate:  2 4 

FILED
."*""1%‘§‘%§§€§&"1"»5§’&‘1?§°“
NAY 2 4 2012
JAN HUHBALY

CLERK